Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 19-CV-0801

                           EBRAHIM RADBOD, APPELLANT,

                                          V.

                        MICHAEL MOGHIM ET AL., APPELLEES.

                           Appeal from the Superior Court
                            of the District of Columbia
                                  (CAR-7325-17)

                        (Hon. Yvonne Williams, Trial Judge)

(Submitted December 23, 2021                            Decided February 17, 2022)

        John P. Dean and Steven M. Oster were on the brief for appellant.

        James M. Loots was on the brief for appellee Michael Moghim.

        Vaughn W. Royal was on the brief for appellee Masomeh Radbod.

      Before EASTERLY and DEAHL, Associate Judges, and KRAVITZ, Associate
Judge, Superior Court of the District of Columbia. ∗

        KRAVITZ, Associate Judge: Ebrahim Radbod (“Ebrahim”) filed a verified

complaint in the Superior Court against his sister, Masomeh Radbod (“Masomeh”),

and Masomeh’s son, Michael Moghim (“Michael”). The complaint alleged breach

∗
    Sitting by designation pursuant to D.C. Code § 11-707(a) (2012 Repl.).
                                         2


of contract, fraud, and other claims arising from disputes over the ownership of

two pieces of real property—one in the District of Columbia, the other in Virginia.



      Michael filed a motion for summary judgment after the close of discovery,

arguing that the Superior Court lacked subject matter jurisdiction to decide the

claims relating to the Virginia property and that all claims relating to both

properties were barred by the statute of limitations and the statute of frauds.

Ebrahim filed a timely opposition to Michael’s motion, supported by deposition

transcripts, affidavits, and other evidence. Masomeh did not move for summary

judgment.



      The Superior Court granted Michael’s motion without a hearing and entered

summary judgment in favor of both defendants on all claims. The court concluded

that it lacked personal jurisdiction over the defendants regarding the property in

Virginia, requiring the dismissal of all claims relating to that property. The court

concluded further that the claims relating to the property in the District of

Columbia were barred in part by the statute of limitations and otherwise foreclosed

by the statute of frauds.
                                          3


      Ebrahim appeals, contending that the Superior Court erred in granting

summary judgment for a party (Masomeh) who did not request it and on a ground

(a lack of personal jurisdiction) not advanced in the one motion before the court

(Michael’s). Ebrahim contends further that the Superior Court had both personal

and subject matter jurisdiction to decide all of the claims in his complaint and that

the evidentiary record before the court at the summary judgment stage contained

genuine factual disputes over matters material to the proper resolution of the

defendants’ statute of limitations and statute of frauds defenses.



      We agree and therefore reverse the order of summary judgment.



                       I. Factual and Procedural Background



      Masomeh purchased a vacant commercial building located at 1427 H Street,

N.E., Washington, D.C. (“the District of Columbia property”) on or around July

17, 1990. Ebrahim states that Masomeh made the purchase in furtherance of a real

estate investment plan he and Masomeh developed along with their brother, Ali

Radbod, to buy and rehabilitate properties along the H Street Corridor. According

to Ebrahim, Masomeh bought the District of Columbia property with her own

funds and in her own name but later agreed, in 1997, to sell him a 50% interest in
                                           4


the property for $80,000 plus half of the property’s expenses. Ebrahim states that

the agreement was not reduced to writing—and that he did not insist on a deed

conveying his 50% interest—because he and Masomeh were close family members

who trusted each other and regularly made joint investments based on oral

agreements.



      Ebrahim contends that he satisfied his obligation under the oral agreement

by making an initial payment of $15,000 in 1997, a series of smaller monthly

payments over the next several years, and a final payment of $40,000 in 2004.

According to Ebrahim, Masomeh then informed him in 2005 that she was

increasing the sale price for his 50% share of the District of Columbia property

from $80,000 to $150,000 because the property had appreciated in value. Ebrahim

says he reluctantly agreed to Masomeh’s demand and transferred the additional

funds to her in 2006 via a separate real estate transaction.



      Masomeh always managed the District of Columbia property. Ebrahim

alleges that beginning in 1997 Masomeh periodically told him the amount of his

50% share of the expenses on the property—for taxes, insurance, utilities, upkeep,

and repairs—and that he paid Masomeh whatever amount she required. For many

years, the property remained vacant and yielded no profits.
                                        5




      Masomeh purchased another investment property on February 26, 2002—a

condominium unit located at 3245 Rio Drive, Apartment 1014, Falls Church,

Virginia (“the Virginia property”). Masomeh arranged for the deed to the Virginia

property to be put in Michael’s name but agreed to sell a 50% interest in the

property to Ebrahim for $34,000. Ebrahim promptly paid the full amount. Yet as

with the District of Columbia property, Ebrahim says he did not insist on a written

sales contract or initially request a deed for his share of the Virginia property

because of his trusting familial relationships with Masomeh and Michael.



      On July 6, 2006, in a lawyer’s office, Masomeh executed a deed purporting

to transfer a 100% interest in the District of Columbia property to Michael while

retaining a life estate for herself. Ebrahim admits he was present in the lawyer’s

office when Masomeh executed the deed and knew the deed did not acknowledge

his 50% interest in the property. Ebrahim alleges, however, that he did not read

the deed and did not know Masomeh had retained a life estate for herself.



      Ebrahim states that he later asked Michael to execute a deed recognizing his

50% interest in the District of Columbia property. Ebrahim says Michael indicated
                                         6


a desire to execute a deed as requested but did not want Masomeh to learn of the

transaction and never followed through on the request.



      Instead, according to Ebrahim, he and Michael signed a one-page written

agreement on December 16, 2007 documenting their respective ownership interests

in the District of Columbia and Virginia properties. The agreement provided that

Ebrahim and Michael were the sole, equal owners of the two properties and were

therefore entitled to equal shares of all profits and responsible for equal shares of

all expenses and taxes. The agreement provided further that Ebrahim had paid in

full for his 50% interests in both properties, and it gave each signatory the first

right to purchase the other’s ownership share of each property.



      Michael informed Ebrahim in 2008 that he wished to sell his share of the

Virginia property. Ebrahim exercised his right under the December 16, 2007

agreement to purchase Michael’s share, and the two men settled on a price of

$60,000. Ebrahim paid the full amount between June 2008 and June 2012, thereby

obtaining the second half of what he asserts is now a 100% ownership interest in

the Virginia property.    Michael did not execute a deed formally conveying

ownership of the Virginia property to Ebrahim, stating, again, that he did not want

his mother to know of the transaction.
                                         7




      Ebrahim alleges that he went to the District of Columbia property in

November 2014 to check on a report of a broken window and discovered, to his

surprise, that extensive renovations were underway. Ebrahim says he subsequently

learned that Masomeh had leased the property to a sports bar without telling him.



      Ebrahim states that since his discovery of the lease on the District of

Columbia property in November 2014 he has repeatedly asked Masomeh and

Michael to recognize his ownership interests in the two properties and to give him

his proper shares of the profits. He alleges that the defendants have refused to

execute deeds conveying his rightful ownership shares to him and that, despite his

50% ownership interest in the District of Columbia property and his 100%

ownership of the Virginia property, the defendants have failed to give him any

profits from the lease on the District of Columbia property and have given him

only 50% of the profits from the Virginia property.



      Ebrahim filed his complaint on October 27, 2017. He sought damages from

Masomeh and Michael for breach of contract, breach of partnership agreement,

breach of the duty of good faith and fair dealing, breach of fiduciary duty,

conversion, unjust enrichment, and fraud based on conspiracy. He also sought
                                          8


equitable and declaratory relief quieting title to the properties, declaring his

rightful ownership interests in them, imposing a constructive trust, and directing a

partition and sale of the District of Columbia property.



       The case proceeded through discovery, after which Michael filed a motion

for summary judgment. On July 31, 2019, the Superior Court issued a written

order granting the motion and entering a final judgment in favor of both defendants

on all counts of the complaint. The court determined that it lacked personal

jurisdiction to resolve the claims arising from the dispute over the Virginia

property because the District of Columbia long-arm statute, D.C. Code § 13-423(a)

(2012 Repl.), did not apply in the circumstances and because the defendants did

not have the minimum contacts with the District of Columbia necessary to satisfy

constitutional requirements. The court determined further that the claims relating

to the District of Columbia property were barred by the statute of limitations to the

extent they were based on events occurring more than three years before the filing

of the complaint, because Ebrahim knew as of the meeting in the lawyer’s office

on July 6, 2006 that he had been denied his ownership interest in the property. To

the extent the claims relating to the District of Columbia property were based on

the defendants’ alleged failure to share rental profits with Ebrahim within the

three-year statute of limitations period, the court concluded that the claims failed
                                         9


because they were premised on an alleged oral agreement for the sale of land made

unenforceable by the statute of frauds, D.C. Code § 28-3502 (2013 Repl.).



      This timely appeal followed.



                               II. Standard of Review



      Our review of the Superior Court’s order granting summary judgment is de

novo. Zere v. District of Columbia, 209 A.3d 94, 98 (D.C. 2019). We apply the

same standard the Superior Court was required to apply in considering whether the

motion for summary judgment should be granted. Kuder v. United Nat. Bank, 497

A.2d 1105, 1106-07 (D.C. 1985). We view the evidentiary materials in the record,

including any depositions, documents, electronically stored information, affidavits,

declarations, admissions, and interrogatory responses, in the light most favorable to

the non-moving party and draw all reasonable inferences in that party’s favor. Liu

v. U.S. Bank Nat’l Ass’n, 179 A.3d 871, 876 (D.C. 2018); Super. Ct. Civ. R. 56(c).

Summary judgment is properly granted only if the record contains no genuine issue

of material fact and the moving party is entitled to judgment as a matter of law.

Liu, 179 A.3d at 876; Super. Ct. Civ. R. 56(a).
                                            10


                                     III.    Analysis



      Sua Sponte Summary Judgment



      Ebrahim contends that it was error for the Superior Court to grant summary

judgment in favor of one defendant (Masomeh) who did not request it and another

(Michael) on a ground not raised in his motion. We agree.



      We determined in Tobin v. John Grotta Co., 886 A.2d 87 (D.C. 2005), that

the Superior Court may enter summary judgment against a party sua sponte only if

the party has been given “prior notice” of the possibility of an adverse summary

judgment ruling and an “opportunity ‘to come forward with all her evidence’

showing triable issues of fact.” Id. at 91 (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 326 (1986)). We reiterated this view in Thomas v. District of Columbia,

942 A.2d 1154 (D.C. 2008), stating that “[a] court may grant summary judgment

sua sponte when it appears that a party cannot prevail on a claim or defense as a

matter of law, so long as the losing party was on notice that it had to come forward

with all of its evidence.” Id. at 1158.
                                        11


      The Board of Judges of the Superior Court subsequently adopted, verbatim,

a 2010 amendment to Rule 56(f) of the Federal Rules of Civil Procedure. See

Super. Ct. Rule Promulgation Order 17-02, 196 (dated March 29, 2017, effective

June 1, 2017); see generally D.C. Code § 11-946 (2012 Repl.). The new Rule

56(f) of the Superior Court Rules of Civil Procedure, entitled “Judgment

Independent of the Motion,” effectively codified Tobin and Thomas, as follows:


            After giving notice and a reasonable time to respond, the
            court may:
            (1) grant summary judgment for a nonmovant;
            (2) grant the motion on grounds not raised by a party; or
            (3) consider summary judgment on its own after
            identifying for the parties material facts that may not be
            genuinely in dispute.



      The parties have not addressed Rule 56(f) in their filings in this court. The

rule, however, took effect more than two years before the Superior Court issued its

summary judgment order. And by its express terms, the rule makes plain that a

Superior Court judge has authority to grant summary judgment in favor of a party

who has not requested it—or on a ground not advanced by any moving party—

only if the judge has provided the party against whom judgment would be entered

notice of the possibility of an adverse pretrial determination of a claim or defense

(and the grounds therefor) and a reasonable opportunity to present contrary

evidence and argument. As did Tobin and Thomas before its adoption, Rule 56(f)
                                           12


plays a critical access-to-justice role in the civil process by guaranteeing all

litigants meaningful notice and a fair opportunity to defend the legal sufficiency of

their claims and defenses before judgment can be entered against them. It is

therefore essential that the preconditions to the sua sponte entry of a summary

judgment order set forth in the rule be strictly enforced. 1



      The Superior Court did not satisfy the requirements of Rule 56(f) and our

precedents. Without giving Ebrahim any notice or opportunity to be heard, the

court (1) granted summary judgment in favor of the defendants on all claims

related to the Virginia property for a lack of personal jurisdiction, even though the


      1
         All of the federal circuit courts have similarly interpreted the identical
federal rule to require strict compliance with the rule’s preconditions. See, e.g.,
Chung v. StudentCity.com, Inc., 854 F.3d 97, 103 (1st Cir. 2017); United States v.
Assa Co., 934 F.3d 185, 190 (2d Cir. 2019); Lee v. Sixth Mt. Zion Baptist Church
of Pittsburgh, 903 F.3d 113, 118 (3d Cir. 2018); Jehovah v. Clarke, 798 F.3d 169,
177 (4th Cir. 2015); Nicholson v. Securitas Sec. Servs. USA, Inc., 830 F.3d 186,
188 (5th Cir. 2016); James v. City of Detroit, Nos. 20-1805, 21-1053, 2021 U.S.
App. LEXIS 35069, at *13-16 (6th Cir. Nov. 23, 2021); Gabb v. Wexford Health
Sources, Inc., 945 F.3d 1027, 1034-35 (7th Cir. 2019); Montgomery v. City of
Ames, 749 F.3d 689, 697 (8th Cir. 2014); KST Data, Inc. v. DXC Tech. Co., 980
F.3d 709, 713-14 (9th Cir. 2020); Bonney v. Wilson, 817 F.3d 703, 710 (10th Cir.
2016); Amy v. Carnival Corp., 961 F.3d 1303, 1310-11 (11th Cir. 2020); Robbins
v. District of Columbia, 650 Fed. Appx. 37, 40-41 (D.C. Cir. 2016); NeuroGrafix
v. Brainlab, Inc., 787 Fed. Appx. 710, 717 (Fed. Cir. 2019); see generally Allen v.
United States, 495 A.2d 1145, 1149 (D.C. 1985) (en banc) (where the language of
a local rule of procedure is identical to the language of the corresponding federal
rule, “the interpretive gloss placed upon the federal rule by the federal courts
guides our construction of the local rule”).
                                          13


only motion for summary judgment (Michael’s) raised no challenge to the court’s

personal jurisdiction over the defendants or the claims relating to the Virginia

property, and (2) granted summary judgment in favor of Masomeh on all counts in

the complaint, even though Masomeh did not file a motion for summary judgment.

Both rulings exceeded the court’s authority and must be vacated.



      Personal Jurisdiction



      The court’s ruling on personal jurisdiction was incorrect in any event.

Michael affirmatively acknowledged the Superior Court’s jurisdiction over his

person from the moment he first appeared in the case, stating in his answer to the

complaint that “[p]ersonal jurisdiction over Defendant Moghim is admitted solely

for purposes of this litigation.”      Although less direct, Masomeh implicitly

conceded the Superior Court’s jurisdiction over her person under the long-arm

statute, admitting in her answer that she had “transacted business” and had “an

interest in real property” in the District of Columbia.       See D.C. Code § 13-

423(a)(1), (5) (2012 Repl.). Neither defendant, moreover, filed a motion to dismiss

the complaint for a lack of personal jurisdiction (or any other reason).
                                            14


      “[A] defense of lack of personal jurisdiction [is] waived if it [is] neither

raised by motion nor included in a responsive pleading.” Cusimano v. First Md.

Sav. and Loan, 639 A.2d 553, 557 n.5 (D.C. 1994); see also Super. Ct. Civ. R.

12(h)(1) (“A party waives [a] defense [of lack of personal jurisdiction] by . . . (B)

failing to either . . . (i) make it by motion under this rule . . . or (ii) include it in a

responsive pleading.”). Masomeh and Michael therefore waived any challenge to

the Superior Court’s power to decide the case based on a lack of personal

jurisdiction, and it would have been error for the Superior Court to dismiss any of

Ebrahim’s claims on this ground even had one or both of the defendants actually

raised a challenge to personal jurisdiction at the summary judgment stage.



      Subject Matter Jurisdiction



      Michael’s motion for summary judgment did include a challenge to the

court’s subject matter jurisdiction to decide the claims related to the Virginia

property. The Superior Court did not address its subject matter jurisdiction, but we

will briefly discuss it here, since questions about a court’s subject matter

jurisdiction cannot be waived and may be raised at any time. See Adair v. United

States, 391 A.2d 288, 290 (D.C. 1978); Super. Ct. Civ. R. 12(h).
                                         15


      It has been established for more than two centuries that a court of equity

with personal jurisdiction over a party in a case involving claims of fraud, trust, or

contract relating to land may compel the party to take whatever actions regarding

the land are necessary to give full effect to the court’s decree against the party,

even if the land is located in another jurisdiction. See Massie v. Watts, 10 U.S.

148, 160 (1810); see also Phelps v. McDonald, 99 U.S. 298, 308 (1878); Ramirez

de Arellano v. Weinberger, 745 F.2d 1500, 1529 (D.C. Cir. 1984) (vacated and

remanded on other grounds by Weinberger v. Ramirez de Arellano, 471 U.S. 1113

(1985)). Given the Superior Court’s jurisdiction over the defendants’ persons in

this case, the court therefore clearly had subject matter jurisdiction to decide at

least the majority of the claims relating to the Virginia property 2 and, as necessary

to give full effect to its decision, to order either or both defendants to take

whatever actions relating to that property the defendants were otherwise

empowered to do, including, if appropriate, the execution of a deed transferring

ownership of the property to Ebrahim. See Phelps, 99 U.S. at 308; Ramirez de

Arellano, 745 F.2d at 1529.

      2
          One claim alleged in the complaint to which the Superior Court’s power
might not extend is Ebrahim’s request that the court quiet title to the Virginia
property, as the act of quieting title does not appear to be something either
defendant could do without the involvement of a Virginia court. The parties have
not briefed the Superior Court’s power to quiet title to real property in another
jurisdiction, however, so we simply flag the issue here for possible consideration in
the first instance on remand.
                                         16




      Statute of Limitations



      The Superior Court found that Ebrahim knew of Masomeh’s and Michael’s

repudiation of his ownership interest in the District of Columbia property as of the

meeting in the lawyer’s office on July 6, 2006. Based on this finding, the court

determined that the applicable three-year statute of limitations period on Ebrahim’s

claims relating to the District of Columbia property began to run, at the latest, on

July 6, 2006. See D.C. Code § 12-301(a)(7), (8) (2021 Supp.). The court ruled,

accordingly, that all claims relating to the District of Columbia property were time-

barred except to the extent they were based on the defendants’ alleged failure to

give Ebrahim his proper share of the profits from the lease on the property in the

three-year period immediately preceding the filing of the complaint.



      Ebrahim contends that competent evidence in the record at the summary

judgment stage supports his position that he had neither actual nor inquiry notice of

the breach of his 1997 oral agreement with Masomeh until his discovery of the

renovations at the property in November 2014, less than three years before he filed

the complaint on October 27, 2017. Ebrahim argues that the record therefore

contained a genuine factual dispute material to whether the discovery rule deferred
                                         17


the accrual of his claims until at least November 2014, rendering impermissible the

grant of summary judgment on statute of limitations grounds. We agree.



      A cause of action generally accrues, and triggers the commencement of the

applicable statute of limitations period, at the time injury occurs. Bussineau v.

President & Directors of Georgetown College, 518 A.2d 423, 425 (D.C. 1986). In

particular, a breach of contract claim ordinarily accrues on the date the contract is

breached. Ehrenhaft v. Malcolm Price, Inc., 483 A.2d 1192, 1198-99 (D.C. 1984).



      Under the “discovery rule,” however, a breach of contract claim does not

accrue, and the statute of limitations period does not begin to run, “until the

plaintiff knows, or in the exercise of reasonable diligence should know, of the

injury.” Ehrenhaft, 483 A.2d at 1203. More generally, a cause of action subject to

the discovery rule accrues when the plaintiff knows, or by the exercise of

reasonable diligence should know, of (1) the injury, (2) its cause in fact, and (3)

some evidence of wrongdoing.        Bussineau, 518 A.2d at 425.        “Surely it is

inconsistent with our notions of justice to interpret the ‘accrual’ of a cause of

action to occur prior to a point in time at which a person would reasonably have

knowledge of any wrongdoing.” Ehrenhaft, 483 A.2d at 1202.
                                          18


      A person nonetheless has a duty to act with reasonable diligence in

investigating the existence of possible causes of action and is charged with implicit

knowledge (inquiry notice) of a claim if his lack of actual knowledge of the claim

is due solely to his failure to meet his duty to investigate. Diamond v. Davis, 680

A.2d 364, 372 (D.C. 1996). What constitutes a reasonably diligent investigation is

a “highly factual analysis” that requires consideration of all relevant circumstances,

including the defendant’s conduct and misrepresentations, the reasonableness of

the plaintiff’s reliance on the defendant’s actions, the “confidence reposed by the

plaintiff in the defendant,” and the existence of a “confidential or fiducial

relationship” between the parties. Id. at 372, 374, 376. In some circumstances,

“the relevant facts may be such that it may be reasonable to conduct no

investigation at all.” Id. at 372.



      The statute of limitations is an affirmative defense on which the defendant

ultimately bears the burden of proof at trial. Brin v. S.E.W. Investors, 902 A.2d

784, 800 (D.C. 2006). At the summary judgment stage, however, the plaintiff must

point to specific evidence in the record sufficient to justify the factfinder in finding

the suit timely under the discovery rule. Maupin v. Haylock, 931 A.2d 1039, 1042-

43 (D.C. 2007). If the plaintiff satisfies this burden of production and establishes

the existence of a disputed question regarding his diligence in investigating a
                                         19


possible cause of action, then summary judgment must be denied.               Doe v.

Medlantic Health Care Group, Inc., 814 A.2d 939, 946 (D.C. 2003); Ray v. Queen,

747 A.2d 1137, 1143-44 (D.C. 2000). Put another way, summary judgment may

be granted on statute of limitations grounds only if the Superior Court determines,

after viewing the facts and circumstances in the light most favorable to the

plaintiff, that the evidence concerning the commencement of the running of the

statute of limitations is so clear that no reasonable factfinder could rule for the

plaintiff on the issue. Brin, 902 A.2d at 795, 801. Absent such a determination,

the case must be presented to the jury on appropriate instructions. Id. at 795.



      Ebrahim has satisfied his burden of pointing to specific facts in the record

sufficient to support a finding that his claims relating to the District of Columbia

property were timely filed under the discovery rule. Several excerpts from the

transcript of Ebrahim’s sworn discovery deposition were before the Superior Court

as part of the summary judgment litigation.        As reflected in those excerpts,

Ebrahim testified that he did not learn until shortly before Hannukah, in late 2014,

that Masomeh had retained a life estate to the property and that it was not until his

discovery of the life estate that he realized Masomeh and Michael were denying his

50% interest in the property. Ebrahim testified further that he believed, based on

repeated promises from Michael, that Michael would give him a deed for the
                                         20


District of Columbia property acknowledging his interest. Ebrahim’s deposition

testimony was corroborated in the record by the written agreement he says he and

Michael signed on December 16, 2007 stating they were equal “sole owners” of

the District of Columbia and Virginia properties.       The portions of Ebrahim’s

deposition transcript in the record, moreover, are replete with Ebrahim’s testimony

about his total trust and confidence in Masomeh and about what he always

believed were her good faith efforts on behalf of the family real estate investment

business.



      This evidence was sufficient to establish the existence of a genuine factual

dispute over the date on which Ebrahim actually learned of Masomeh’s and

Michael’s decision to repudiate his interest in the District of Columbia property. It

also was sufficient to establish the existence of a genuine factual dispute over the

reasonableness of Ebrahim’s diligence in investigating possible causes of action

against Masomeh and Michael. Given the clear materiality of both disputes to the

application of the discovery rule, it was error for the Superior Court to enter even

partial summary judgment on statute of limitations grounds.



      Statute of Frauds
                                         21


      The Superior Court ruled that Ebrahim’s claims relating to the District of

Columbia property were barred as a matter of law by the statute of frauds to the

extent they were not untimely under the statute of limitations. This, too, was error.



      Under the statute of frauds, an action to enforce a contract for the sale of an

interest in real estate may not be brought unless the agreement on which the action

is based is in writing.   See D.C. Code § 28-3502. The statute is “‘intended to

guard against the perils of perjury and error in the spoken word, and to protect

defendants against unfounded and fraudulent claims.’”          Hackney v. Morelite

Constr., 418 A.2d 1062, 1065-66 (D.C. 1980) (quoting 3 WILLISTON ON

CONTRACTS § 448 at 344 (3d ed. 1960)).



      The statute’s preference for written contracts governing the sale of interests

in real property, however, is not absolute. Under the broad principle of equitable

estoppel, we have long recognized several exceptions to the reach of the statute in

real estate transactions. Brown v. Brown, 343 A.2d 59, 61 (D.C. 1975). One well

established exception is the full or partial performance by a person relying on an

oral contract disposing of an interest in land. See, e.g., Interdonato v. Interdonato,

521 A.2d 1124, 1139 (D.C. 1987) (plaintiff’s partial performance of alleged oral

contract for the disposition of land estops defendant from interposing statute of
                                         22


frauds defense); Brown, 343 A.2d at 61-62 (same); Amberger & Wohlforth, Inc. v.

District of Columbia, 300 A.2d 460, 463 (D.C. 1973) (“Partial or complete

performance under an oral contract [for the disposition of land] may remove a case

from the applicability of the statute.”). A genuine factual dispute in the record

over whether a plaintiff has fully or partially performed an alleged oral contract for

the disposition of land therefore prohibits the entry of summary judgment for the

defendant on the ground that the contract is unenforceable under the statute of

frauds. See Interdonato, 521 A.2d at 1139.



      The record here contained ample evidence that Ebrahim performed his

obligations under the alleged 1997 oral contract with Masomeh to purchase a 50%

interest in the District of Columbia property. Ebrahim testified in his deposition

that he paid the initial price of $80,000 between 1997 and 2004 and later

transferred additional funds to Masomeh in 2006 to accommodate her unilateral

decision to increase the purchase price to $150,000. Ebrahim also testified that

from 1997 through 2013 he regularly paid Masomeh whatever she told him was his

50% share of the expenses on the property, including taxes, insurance, utilities,

upkeep, and repairs. Ebrahim’s deposition testimony was corroborated by a sworn

affidavit from Ali Radbod, who stated that he was present in 1997 when Masomeh

agreed to sell a 50% interest in the District of Columbia property to Ebrahim, that
                                        23


Ebrahim paid the $150,000 purchase price “in full” “over time until approximately

2006,” and that Ebrahim “paid for at least half of the costs” for the property since

“as early as 1997.”



      This evidence was sufficient to create a genuine factual dispute over whether

Ebrahim at least partially performed the alleged oral contract with Masomeh for

the purchase of a 50% interest in the District of Columbia property. Summary

judgment therefore could not properly be granted on the ground that the oral

contract was unenforceable under the statute of frauds.



                                  IV.   Conclusion



      For the foregoing reasons, the Superior Court’s order granting summary

judgment in favor of Masomeh Radbod and Michael Moghim is



                                                   Reversed.